DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement filed 11/17/21 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because:
 	i). The references do not appear to be complete (portions of the references appear to be missing).
ii). Each publication listed in an information disclosure statement must be identified by publisher, author (if any), title, relevant pages of the publication, date, and place of publication. The second reference listed on the IDS does not include e.g. a publication date.
It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).




Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the dielectric fluid filled housing, the motor, the hose, and the flying lead must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1 has been amended to state “the first valve adapted to open around a predetermined maximum inlet pressure”. The term “around” in claim 1 is a relative term which renders the claim indefinite. The term “around” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification does not provide any objective boundaries to determine what constitutes “around”. With no defined objective way to make a determination about what constitutes “around”, the term is subjective and therefore indefinite. See, e.g., Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1371 - 72, 112USPQ2d 1188, 1193 (Fed. Cir. 2014) (observing that although there is no absolute or mathematical precision required, "[t]he claims, when read in light of the specification and the 
  	Dependent claims are rejected based on their dependency to claim 1.
	





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event that this application currently names joint inventors: In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-8, 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babbitt US 20150104328 as evidenced by and in view of Shilling US 20120085544 as evidenced by Wang US 20070134122.
 	Babbitt discloses:
 	1.  A fluid charging system, comprising: 
 	a. a subsea fluid reservoir (see 50 in Fig 5A-5B and Fig 8), comprising: i. a housing (50b in Fig 5B);  and ii. a bladder at ambient pressure [82, see e.g. 0017 and 0087 including “In the embodiment shown, first portion 86 (e.g., flexible bladder 82) is configured to receive sea water 
 	In Fig 8, Babbitt does not disclose pumps 14 in series. However, in 0076 Babbitt discloses “For example, pumping apparatuses of the present disclosure can comprise two or more pumps 14 disposed in series, two or more pumps disposed in parallel, any combination 
thereof, and/or any other suitable configuration. For further example, pumping apparatuses of the present disclosure can comprise two or more pumps actuated by a single motor 30 (e.g., or group of motors), a single pump actuated by a single motor (e.g., or group of motors), any combination thereof, and/or any other suitable configuration.” Moreover, in Figs 26A-26B, Shilling provides evidence that it is known to provide charge pumps in series with downstream pumps. Thus, the addition of one or more pumps 14 in series to the pumps 14 in the system of Fig 8 of Babbitt would be an obvious modification given the disclosure of Babbitt, such as the addition of the type of pumps in Fig 3B of Babbitt having a feedback loop wherein Wang provides evidence that gear pumps are known to include feedback loops from the outlet to the inlet including a relief valve (see feedback loop 137, 138, and relief valve 17 in the gear pump of Fig 3 of Wang) and Babbitt discloses the use of gear pumps (see e.g. 0070 of Babbitt).


    PNG
    media_image1.png
    444
    651
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    640
    893
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    493
    395
    media_image3.png
    Greyscale

 	First alternative close up view of the pumps of Babbitt in the system of Fig 8 with the addition of a pump in series such as the pump in Fig 3B of Babbitt having a feedback loop, wherein in 0076 Babbitt discloses “For example, pumping apparatuses of the present disclosure can comprise two or more pumps 14 disposed in series, two or more pumps disposed in parallel, any combination thereof, and/or any other suitable configuration. For further example, pumping apparatuses of the present disclosure can comprise two or more pumps actuated by a single motor 30 (e.g., or group of motors), a single pump actuated by a single motor (e.g., or group of motors), any combination thereof, and/or any other suitable configuration.” Moreover, in Figs 26A-26B, Shilling provides evidence that it is known to provide charge pumps in series with downstream pumps.




    PNG
    media_image4.png
    483
    452
    media_image4.png
    Greyscale

 	Additional alternative close up view of the pumps of Babbitt in the system of Fig 8 with the addition of pumps in series such as the pumps 14 in Fig 3B having feedback loops, wherein in 0076 Babbitt discloses “For example, pumping apparatuses of the present disclosure can comprise two or more pumps 14 disposed in series, two or more pumps disposed in parallel, any combination thereof, and/or any other suitable configuration. For further example, pumping apparatuses of the present disclosure can comprise two or more pumps actuated by a single motor 30 (e.g., or group of motors), a single pump actuated by a single motor (e.g., or group of motors), any combination thereof, and/or any other suitable configuration.” Moreover, in Figs 26A-26B, Shilling provides evidence that it is known to provide charge pumps in series with downstream pumps.

 	With the addition of one or more pumps 14 in series to the pumps in the system of Fig 8 of Babbitt (such as the pump illustrated in Fig 3B of Babbitt having a feedback loop) as illustrated in either of the two alternative close up views above, Babbitt as modified above would disclose b. a charge pump (see either alternative close up view above) configured to provide an output pressure higher that ambient pressure [see 0017 wherein the subsea reservoir is at ambient pressure “In some embodiments, the fluid reservoir comprises an ambient pressure reservoir” and 0087 wherein the subsea reservoir is at ambient pressure “In the embodiment shown, first portion 86 (e.g., flexible bladder 82) is configured to receive sea water (e.g., which can enter and/or exit first portion 86 through a vent or opening 94) to vary an internal pressure of second portion 90.” and 0078 wherein the pump outlet is at a higher pressure than ambient “A pressure within a pump outlet may be higher than a pressure within a pump inlet and/or within a reservoir and/or an ambient pressure of a surrounding subsea environment.” and see 0010 wherein the outlet of the pump has a higher pressure than the inlet of the pump, and see 0076 including “at least two pumps are disposed in series, for example, to increase hydraulic fluid pressure through staged pumping”], comprising: i. a charge 
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use pumps (such as the pump in Fig 3B having a feedback loop wherein Wang provides evidence that gear pumps are known to use feedback loops)  in series with the pumps 14 in Fig 8 of Babbitt (as taught by Babbitt in 0076 wherein Shilling provides evidence that charge pumps are known to be used in series with downstream pumps as in Figs 26A-26B) wherein the inlet of the charge pumps is in fluid communication with the reservoir 50 in the system of Fig 8 of Babbitt to gain the benefit of “to increase hydraulic fluid pressure through staged pumping” as taught by Babbitt in 0076 and to relieve pressure within the pump outlet as taught by Babbitt in 0078.
 	Babbitt as modified above does not appear to disclose d. a second valve disposed intermediate the subsea fluid reservoir and the charge pump fluid inlet and in fluid communication with the first fluid conduit, the second valve configured to prevent pressure from entering the subsea fluid reservoir. 
 	Shilling disclose valves in e.g. lines at the outlet of reservoirs 536A-536C and the inlet of charge pumps 543-544 which could be used to isolate the reservoir from the charge pumps and thus prevent pressure from entering the subsea fluid reservoir from the charge pumps. 
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize a valve at the outlet of the reservoir 50 of Babbitt and/or at the inlet of the pumps 14 of Babbitt as taught by Shilling to gain the benefit of e.g. enabling isolation of system components in the event of failure or required maintenance.
structural limitations of the claim.”. The structural limitations of the claimed apparatus are taught by the prior art and claimed pressures are directed to a manner of employing the pump, not structural limitations. The structure of Babbitt as modified above is structurally capable of being operated at the claimed pressures (as cited in the rejections above) and therefore Babbitt meets the limitations of the apparatus claims. 

 	Babbitt as modified above discloses (references are made to Babbitt unless specifically noted otherwise):
 	2.  The fluid charging system of claim 1, wherein: a. fluid in the first fluid conduit is at ambient pressure [see e.g. 0017 and 0087 including “In the embodiment shown, first portion 86 (e.g., flexible bladder 82) is configured to receive sea water (e.g., which can enter and/or exit first portion 86 through a vent or opening 94) to vary an internal pressure of second portion 90”];  and b. fluid in the second fluid conduit is at a charged pressure which is greater than ambient pressure (see 0010 wherein the outlet of the pump has a higher pressure than the inlet of the pump, and 0076 including “at least two pumps are disposed in series, for example, to increase hydraulic fluid pressure through staged pumping”, and 0078 wherein the pump outlet is at a higher pressure than ambient “A pressure within a pump outlet may be higher than a pressure within a pump inlet and/or within a reservoir and/or an ambient pressure of a surrounding subsea environment.”). 
structural limitations of the claim.”. The structural limitations of the claimed apparatus are taught by the prior art and claimed pressures are directed to a manner of employing the pump, not structural limitations. The structure of Babbitt as modified above is structurally capable of being operated at the claimed pressures (as cited in the rejections above) and therefore Babbitt meets the limitations of the apparatus claims. 
  	3.  The fluid charging system 1 of claim 1, further comprising: a. a subsea pump (see either alternative close up view above) disposed downstream from the charge pump and in fluid communication with the charge pump fluid outlet, the subsea pump comprising a subsea pump fluid inlet (see either alternative close up view above) and a subsea pump fluid outlet (see either alternative close up view above);  and b. a third fluid conduit in fluid communication with the subsea pump fluid outlet (see either alternative close up view above). 
  	4.  The fluid charging system 1 of claim 3, wherein fluid in the third fluid conduit is at a fluid pressure greater than the charged pressure (see Babbitt at 0010 wherein the outlet of the pump has a higher pressure than the inlet of the pump, and 0076 including “at least two pumps are disposed in series, for example, to increase hydraulic fluid pressure through staged pumping”). 
 	Additionally, as stated in MPEP 214 II.: “A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all structural limitations of the claim.”. The structural limitations of the claimed apparatus are taught by the prior art and claimed pressures are directed to a manner of employing the pump, not structural limitations. The structure of Babbitt as modified above is structurally capable of being operated at the claimed pressures (as cited in the rejections above) and therefore Babbitt meets the limitations of the apparatus claims. 
 	Regarding claim 6, Babbitt as modified above as modified above does not appear to disclose a control valve disposed intermediate the subsea pump and the charge pump, the control valve operative to open or close fluid delivery to the subsea pump from charge pump.
  	Shilling discloses a control valve disposed intermediate the subsea pump and the charge pump, the control valve operative to open or close fluid delivery to the subsea pump from charge pump (see any of the valves between the 543-544 and 547-549 of Shilling).
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize a valve disposed intermediate the subsea pump and the charge pump, the control valve operative to open or close fluid delivery to the subsea pump from charge pump as taught by Shilling in the system in Fig 8 of Babbitt as modified above to gain the benefit of e.g. enabling isolation of system components in the event of failure or for required maintenance.
  	Regarding the limitations of claim 7 “wherein the control valve comprises a remotely operated vehicle valve or an electrically actuated valve”, Babbitt discloses the use of a controller to control valves (see 0029). 
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize a remotely operated valve or an electrically actuated 
 	Regarding claim 8, applicant’s specification at 0018 discloses “In certain currently contemplated embodiments, stepout 90 may be disposed intermediate, and in fluid communication with, charge pump outlet 32 and subsea pump 70. Stepout 90 may comprise a hose, a hydraulic flying lead with mechanical connections being made with a hotstab or coupler arrangement, or the like, or a combination thereof, such as charged pressure fluid conduit 105”. Thus, as best understood, in light of the specification the broadest reasonable interpretation of a stepout is a fluid conduit such as fluid conduit 105. Therefore, regarding claim 8 Babbitt discloses a stepout disposed intermediate and in fluid communication with the charge pump outlet and the subsea pump (any of the conduits which connect the pumps in series in either of the two close up views above).
 	10.  The fluid charging system of claim 1, wherein the charge pump comprises a gear pump, a positive displacement pump, a solenoid operated pump, a centrifugal pump, or a diaphragm pump (see e.g. 0022 of Babbitt). 
  	11.  The fluid charging system of claim 1, wherein the charge pump comprises a 
motor configured to drive the charge pump (see e.g. 0023 of Babbitt). 
  	12.  The fluid charging system of claim 11, wherein the motor comprises a brushless DC motor, a hydraulic motor, or a single phase AC motor, or a multiphase AC motor (see e.g. 0023 of Babbitt). 
. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babbitt US 20150104328 as evidenced by and in view of Shilling US 20120085544 as evidenced by Wang US 20070134122 in further view of Yemington US 20110011320 in further view of Moser US 20030173159.
 	Regarding claim 5, Babbitt as modified above does not disclose an accumulator between the charge pump and the subsea pump and therefore does not disclose the limitations of claim 5. 
 	Yemington discloses a. an accumulator 78 disposed intermediate the subsea pump 74 and the charge pump 79 and in fluid communication with the charge pump fluid outlet (see e.g. Fig 9C).
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize an accumulator as taught by Yemington in the system of Babbitt to gain the benefit of the accumulator “reduces the load on the pump 74 by reducing the pressure across it” as in 0151 of Yemington. 
 	It is believed that one of ordinary skill in the art would recognize that Yemington discloses b. a pressure transducer operatively in communication with the accumulator and the controller, the pressure transducer operative to provide a signal to the controller when the controller should turn on the charge pump to recharge the accumulator upon depletion of the accumulator to a predetermined pressure (see “Active control of the pressure in the 
 	In any event, Moser discloses b. a pressure transducer 21 operatively in communication with the accumulator and the controller, the pressure transducer operative to provide a signal to the controller when the controller should turn on the charge pump to recharge the accumulator upon depletion of the accumulator to a predetermined pressure (see 0017).
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize a pressure transducer as taught by Moser to control pressure in the accumulator of Babbitt as modified above to gain the benefit of maintain the pressure in the accumulator in desired range corresponding to an upper and lower limit as described in 0017 of Moser.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babbitt US 20150104328 as evidenced by and in view of Shilling US 20120085544 as evidenced by Wang US 20070134122 in further view of Rosa US 7658131.
 	Regarding claim 9, Babbitt as modified above does not disclose the type of conduit used to connect components of the system in Fig 8 as modified above and thus does not disclose wherein the stepout comprises a hose or hydraulic flying lead with mechanical connections configured to be made with a hotstab or coupler.
 	Rosa discloses the use of a hose 5 and a coupler 72 as a conduit for connecting components in a subsea environment.
.

 Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babbitt US 20150104328 as evidenced by and in view of Shilling US 20120085544 as evidenced by Wang US 20070134122 in further view of Portman US 9181786.
 	Regarding claims 14-15, Babbitt as modified above does not disclose the limitations of claims 14-15.
 	Portman discloses:
 	14.  The fluid charging system of claim 11, wherein the motor comprises a motor 
housed in a dielectric fluid filled housing or motor housed in a 1 atm housing (col 5 lines 31-32).
 	15.  The fluid charging system of claim 1, wherein the charge pump comprises a 
charge pump housed in a dielectric fluid filled housing or a charge pump housed 
in a 1 atm housing (col 5 lines 31-32). 
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize a dielectric filled housing as taught by Portman in the pumps of Babbitt to gain the benefit of lubricating and cooling the motor as taught by Portman in col 5 lines 31-32.







Response to Arguments
 	Regarding applicant’s arguments with respect to the drawings, applicant amended the drawings to include an extra element to represent the stepout. However, the specification at 0018 states “In certain currently contemplated embodiments, stepout 90 may be disposed intermediate, and in fluid communication with, charge pump outlet 32 and subsea pump 70. Stepout 90 may comprise a hose, a hydraulic flying lead with mechanical connections being made with a hotstab or coupler arrangement, or the like, or a combination thereof, such as charged pressure fluid conduit 105”. Thus, the conduit 105 in the drawing is the disclosed as the stepout. As stated by applicant on page 8 of the remarks filed 11/17/21, this is shown in the drawings as originally submitted”. So, it is unclear what the extra element 90 represents when it is attached to the conduit 105. No explanation is provided by applicant. Therefore, the drawings are not being entered. 
 	Additionally, applicant did not address the other drawing objections.

 	Regarding applicant’s arguments concerning the prior art rejections, applicant alleges that the examiner did not disclose what the level of ordinary skill in the art was resolved to be. 

II.    SPECIFYING A PARTICULAR LEVEL OF SKILL IS NOT NECESSARY WHERE THE PRIOR ART ITSELF REFLECTS AN APPROPRIATE LEVEL
If the only facts of record pertaining to the level of skill in the art are found within the prior art of record, the court has held that an invention may be held to have been obvious without a specific finding of a particular level of skill where the prior art itself reflects an appropriate level. Chore-Time Equipment, Inc. v. Cumberland Corp., 713 F.2d 774, 218 USPQ 673 (Fed. Cir. 1983). See also Okajima v. Bourdeau, 261 F.3d 1350, 1355, 59 USPQ2d 1795, 1797 (Fed. Cir. 2001).

 	The claimed invention is found in the prior art references cited in the rejections and those prior art references reflect the appropriate level of ordinary skill in the art.

 	Regarding applicant’s arguments concerning the citation of the upper pump in Fig 2B of Babbitt as “4” instead of “14”, there is clearly only one upper pump in Fig 2B and thus this typographical error would be easily understood.
 	
 	Regarding applicant’s arguments concerning the double inclusion of the phrase “it is believed that one of ordinary skill in the art would” in the rejection of claim 9, this is clearly a typographical error. The citation of the reference in parentheses is clear.
 	Regarding applicant’s arguments concerning “a charge pump configured to output a pressure higher than ambient pressure”, firstly, there is no requirement in the claim that the charge pump actually outputs a pressure higher than ambient pressure. The claim merely states “configured to” (i.e. capable of). The pumps of Babbitt are clearly capable of raising the pressure above ambient pressure (as applicant admits when applicant states “Applicants do within a pump outlet may be higher than ambient.”) and therefore Babbitt meets the limitations of the claim.
 	Secondly, as stated in MPEP 214 II.: “A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.”. The claimed apparatus is taught by the prior art and the outlet pressure above ambient is directed to a manner of employing the pump, not a structural limitation.
 	Thirdly, Babbitt discloses the reservoir at ambient pressure [see 0017 including e.g. “In some embodiments, the fluid reservoir comprises an ambient pressure reservoir” and 0087 including “In the embodiment shown, first portion 86 (e.g., flexible bladder 82) is configured to receive sea water (e.g., which can enter and/or exit first portion 86 through a vent or opening 94) to vary an internal pressure of second portion 90.”], and Babbitt discloses the outlet of the pump above ambient (see 0078 including “A pressure within a pump outlet may be higher than a pressure within a pump inlet and/or within a reservoir and/or an ambient pressure of a surrounding subsea environment.”). 
 
 
Applicant argues:
However, as to the required feedback loop, Babbitt does not use the word "feedback." 

 	Examiner’s answer:
 	There is no requirement that the references use the exact same name as applicant for a given claim element.


Applicant argues:

As amended, the feedback loop must be operative to act as a recirculation loop in the event of over pressurization. Babbitt discloses no such thing. 

 	Examiner’s answer:

 	See the feedback loop in Fig 3B herein and relief valve in 0078 of Babbitt.

Applicant argues:
Further, the feedback loop has to have two fluid conduits. The required first feedback fluid conduit has to be in fluid communication with the charge pump fluid inlet (which the Examiner argues is upper inlet 18 in Fig. 2B) and with the first fluid conduit (which the Examiner argues is the conduit between pump 14 and hydraulic fluid reservoir 50 as shown in Babbitt's Fig 8). However, as can be best told, in Fig. 8 there is a single input fluid conduit between pump 14 and hydraulic fluid reservoir 50 (as shown below):Thus, there is no fluid loop between pump 14's inlet 18 and its hydraulic fluid reservoir 50 in Fig. 8.
Further, as to the required second feedback loop, the Examiner assets that the line connecting the outlet of pump 14 to 38 in Fig 3B is the required second feedback fluid conduit. However, the "second feedback fluid conduit" has to be in fluid communication with the charge pump fluid outlet (i.e., the outlet at the bottom of pump 14 in Fig. 3B) and the second fluid output (the line between the two pumps 14 in Fig 2B) - in Babbitt, it is not. 
Further still, there is no fluid communication in Babbitt between its pump 14's inlet 18 and its hydraulic fluid reservoir 50 in Fig. 8 (the first conduit) and that which is shown in Fig. 2B. Nothing even suggests that there is any fluid conduit other than Fout,b in Fig. 2B which is a diagram of a pump and motor configuration suitable for use in some embodiments of the present pumping apparatuses. Further, Fig. 3B is a diagram of a pump and valve configuration suitable for use in some embodiments of the present pumping apparatuses. These are two different embodiments. 


 	 Examiner’s answer:

 	In light of the amendments to claim 1, the examiner has adjusted the rejection of claim 1 to meet these new limitations of claim 1. In particular the modifications are shown in the alternative close up views of Fig 8 of Babbitt above. As stated in 0076 of Babbitt “For example, pumping apparatuses of the present disclosure can comprise two or more pumps 14 disposed in series, two or more pumps disposed in parallel, any combination thereof, and/or any other suitable configuration. For further example, pumping apparatuses of the present disclosure can comprise two or more pumps actuated by a single motor 30 (e.g., or group of motors), a single pump actuated by a single motor (e.g., or group of motors), any combination thereof, and/or any other suitable configuration.” Moreover, in Figs 26A-26B, Shilling provides evidence that it is known to provide charge pumps in series with downstream pumps. Thus, the addition of one or more pumps 14 in series to the pumps 14 in the system of Fig 8 of Babbitt would be an obvious modification given the disclosure of Babbitt, such as the addition of the type of pumps in Fig 3B of Babbitt having a feedback loop. These modifications of the system of Babbitt in Fig 8 are shown in the either of the alternative close up views above. 
  	Regarding applicant’s arguments concerning the feedback loop, Babbitt clearly discloses the use of a feedback loop in Fig 3B. As shown in the close up views of Fig 8 of Babbitt above, use of one or more pumps as in Fig 3B of Babbitt in series with the pumps in Fig 8 of Babbitt would meet the limitations of a first feedback fluid conduit in fluid communication with the charge pump fluid inlet and with the first fluid conduit (see either of the alternative close up views above);  and a second feedback fluid conduit in fluid communication with the charge pump fluid outlet and the second fluid output (see either of the alternative close up views above)”.

    PNG
    media_image1.png
    444
    651
    media_image1.png
    Greyscale
	
 	

              Adding this feedback loop to each of the pumps in the system of Fig 8 of Babbitt would be an obvious modification of the system of Fig 8 of Babbitt to gain any of the benefits described in 0078 of Babbitt including to relieve pressure within the pump outlet.
 	 

Applicant argues:
Babbitts' "first valve" (which the Examiner argues is valve 38) is in fluid communication with the charge pump fluid outlet and the charge pump fluid inlet in Fig. 3B but is not disclosed as being configured to prevent over-pressurization of an inlet circuit. Instead, valve 38 is "configured to selectively divert and/or route hydraulic fluid from the outlet 22" - this does not disclose that it operates as a check or relief valve. 

 	Examiner’s answer:

 	See relief valve in 0078.


Applicant argues:
Moreover, in Fig. 8 valve 38 is in fluid communication with an outlet of pump 14 and, although valve 38 is shown to be in fluid communication with pump 14 in Fig 3B, the required first valve has to be disposed intermediate the first feedback fluid conduit (fluid conduit between pump 14 and valve 38) and the second feedback fluid conduit (the line between the two pumps 14 in Fig 2B). It is not. 


Examiner’s answer:

 	In light of the amendments to claim 1, the examiner has adjusted the rejection of claim 1 to meet these new limitations of claim 1. In particular the modifications are shown in the alternative close up views of Fig 8 of Babbitt above. As stated in 0076 of Babbitt “For example, pumping apparatuses of the present disclosure can comprise two or more pumps 14 disposed in series, two or more pumps disposed in parallel, any combination thereof, and/or any other suitable configuration. For further example, pumping apparatuses of the present disclosure can comprise two or more pumps actuated by a single motor 30 (e.g., or group of motors), a single pump actuated by a single motor (e.g., or group of motors), any combination thereof, and/or any other suitable configuration.” Moreover, in Figs 26A-26B, Shilling provides evidence that it is known to provide charge pumps in series with downstream pumps. Thus, the addition of one or more pumps 14 in series to the pumps 14 in the system of Fig 8 of Babbitt would be an obvious modification given the disclosure of Babbitt, such as the addition of the type of pumps in Fig 3B of Babbitt having a feedback loop. These modifications of the system of Babbitt in Fig 8 are shown in the either of the alternative close up views above.

Applicant argues:

Moreover, Babbitt teaches that, as shown, in Fig. 3A, its valve 38 can be configured to divert and/or route hydraulic fluid from an outlet 22 of at least one pump 14 to a subsea environment and/or reservoir or, as shown in Fig. 3B, valve 38 can be configured to selectively divert and/or route hydraulic fluid from an outlet 22 of at least one pump 14 to an inlet 18 of a pump. 

 	Examiner’s answer:

 	 The examiner agrees with applicant that Fig 3B of Babbitt shows valve 38 is configured to divert fluid from the outlet of the pump to the inlet of the pump.



Applicant argues:
With respect to Fig. 8, Babbitt teaches that the valve controllers (e.g., within controller or processor 178) are configured to adjust an output of a pump 14 by selectively adjusting a valve 38 (e.g., as described above, in fluid communication with an outlet 22 of at least one pump 14 and configured to selectively divert and/or route hydraulic fluid from the pump outlet to a pump inlet, a reservoir, a subsea environment, and/or the like) between an open and a closed position but that in this embodiment, the valve controllers and/or valves 38 can be configured such that the valves are selectively adjustable between only a closed and an open position or configured such that the valves are selectively adjustable between at least three pre-determined positions. In some 
Accordingly, Babbitt does not disclose or render obvious the required feedback loop. 




 	Examiner’s answer:

 	 Firstly, in light of the amendments to claim 1, the examiner has adjusted the rejection of claim 1 to meet these new limitations of claim 1. In particular the modifications are shown in the alternative close up views of Fig 8 of Babbitt above. As stated in 0076 of Babbitt “For example, pumping apparatuses of the present disclosure can comprise two or more pumps 14 disposed in series, two or more pumps disposed in parallel, any combination thereof, and/or any other suitable configuration. For further example, pumping apparatuses of the present disclosure can comprise two or more pumps actuated by a single motor 30 (e.g., or group of motors), a single pump actuated by a single motor (e.g., or group of motors), any combination thereof, and/or any other suitable configuration.” Moreover, in Figs 26A-26B, Shilling provides evidence that it is known to provide charge pumps in series with downstream pumps. Thus, the addition of one or more pumps 14 in series to the pumps 14 in the system of Fig 8 of Babbitt would be an obvious modification given the disclosure of Babbitt, such as the addition of the type of pumps in Fig 3B of Babbitt having a feedback loop. These modifications of the system of Babbitt in Fig 8 are shown in the either of the alternative close up views above. 
 	Secondly, applicant appears to be referencing the subsea pumps in the close up views above. However, these are not the pumps with the claimed feedback loops in claim 1. Rather, the pumps with the claimed feedback loops are the charge pumps as in the close up views of the system of Fig 8 of Babbitt above. While Babbitt does disclose these subsea pumps can be configured to route the fluid at the outlet of the pump 14 to the inlet of the pump via valve 38 (see 0106 including “In the embodiment shown, the valve controllers (e.g., within controller or processor 178) are configured to adjust an output of a pump 14 by selectively adjusting a valve 38 (e.g., as described above, in fluid communication with an outlet 22 of at least one pump 14 and configured to selectively divert and/or route hydraulic fluid from the 
pump outlet to a pump inlet”),  these are not the feedback loops claimed in claim 1. Therefore, applicant’s arguments ate not persuasive.
 	Regarding applicant’s arguments that appear to be concerning the relief valve not opening “around” a maximum inlet pressure of the second pump in the series configuration, using one or more pumps in series (i.e. charge pumps) in the system of Fig 8 of Babbitt (as taught by Babbitt in 0076 and Fig 2B and Figs 26A-26B of Shilling), and using feedback loops at the pumps of the system of Fig 8 of Babbitt (as taught by Babbitt in Fig 3B and 0078) would cause the charge pump outlet to have its outlet connected to a feedback loop as in Fig 3B of Babbitt and the outlet of the charge pump would be connected to the inlet of a downstream pump in series (as shown in Fig 2B of Babbitt and Figs 26A-26B of Shilling). Thus, the pressure at which the feedback loop relief valve would open at the outlet of the charge pump would be a 


Applicant argues:
The Examiner admits that Babbitt does not appear to disclose a second valve disposed intermediate the subsea fluid reservoir and the charge pump fluid inlet and in fluid communication with the first fluid conduit where the second valve is configured to prevent pressure from entering the subsea fluid reservoir. For this, the Examiner relies on Shilling which the Examiner asserts discloses such valves. That Shilling discloses valves is immaterial, but what Shilling actually teaches is a "pressure relief line 535 [that] relieves [pressure] through a pressure relief valve (PRV) 533 back into one of the surface vessel tanks 536A." This is not a valve that is configured to prevent pressure from entering the subsea fluid reservoir - it actually allows fluid to enter such a reservoir. 

 	Examiner’s answer:
 	In Figs 26A-26B, the valves of Shilling are located between the tanks 536A-536C and the charge pumps 543-544 and are capable of isolating the tanks from the charge pumps. The valves of Shilling are capable of preventing pressure from entering the subsea fluid reservoir in the same manner as applicant’s valve, namely preventing pressure from entering the reservoir from the charge pump. Applicant’s arguments concerning other portions of Shilling are immaterial as those portions of Shilling were not used in the rejection and are therefore not part of Babbitt as modified in the claim rejections.

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-Th 9-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4373.


/Thomas Fink/Examiner, Art Unit 3746                                                                                                                                                                                                        
 /KENNETH J HANSEN/ Primary Examiner, Art Unit 3746